Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 29, 1996, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made to the police.
Ordered that the judgment is affirmed.
*618On appeal, the defendant contends that his statements to the police should have been suppressed because they were the product of an illegal detention and arrest. Since the defendant failed to raise these claims in his moving papers or at the suppression hearing, they are unpreserved for appellate review (see, People v Tutt, 38 NY2d 1011; People v Alexander, 226 AD2d 548).
The sentence imposed was neither harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.